DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); InreGoodman, 11 F.3d 1046,29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225USPQ645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In reVogel, 422F.2d 438,164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) maybe used to overcome an actual or provisional rejection based on a nonstatutory double
patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 11,190,794 although the conflicting claims are not identical, they are not patentably distinct from each other because they claim the same scope of the invention, but using different variations of the claim language.
Instant Application- 17/447,157
Conflicting U.S. Patent No.  11,190,794
1. A method for video decoding in a decoder, comprising: decoding coded information of a transform block (TB) from a coded video bitstream, the coded information indicating a region of the TB on which a secondary transform is applied, the region including a first sub-region having transform coefficients calculated by the secondary transform and a second sub-region that is a zero-out region; in response to a determination that a neighboring transform coefficient is in the second sub-region and a current transform coefficient in the TB is not in the second sub-region, determining the current transform coefficient according to a default value for the neighboring transform coefficient; and reconstructing a sample in the TB based on the transform coefficient for the sample.
1. A method for video decoding in a decoder, comprising: decoding coded information of a transform block (TB) from a coded video bitstream, the coded information indicating a region of the TB on which a secondary transform is applied, the region including a first sub-region having transform coefficients calculated by the secondary transform and a second sub-region, the second sub-region being a zero-out region; determining, for a current transform coefficient in the TB, whether one of the transform coefficients of the second sub-region is to be used to determine the current transform coefficient, the one of the transform coefficients of the second sub-region being different from the current transform coefficient; when the one of the transform coefficients of the second sub-region is determined to be used to determine the current transform coefficient, determining the current transform coefficient according to a default value for the one of the transform coefficients of the second sub-region irrespective of an actual value of the one of the transform coefficients; and reconstructing a sample in the TB based on the current transform coefficient for the sample.
2. The method of claim 1, wherein the current transform coefficient in the TB is one of a plurality of transform coefficients in a first coefficient group (CG), a first CG flag for the first CG indicating whether at least one of the plurality of transform coefficients in the first CG is a non-zero transform coefficient; a second CG including transform coefficients is previously entropy decoded and is a neighbor of the first CG; and the method further includes: determining a location of the second CG; and when the second CG is determined to be located in the second sub-region, determining the first CG flag based on a default value for a second CG flag for the second CG.
2. The method of claim 1, wherein the current transform coefficient in the TB is one of a plurality of transform coefficients in a first coefficient group (CG), a first CG flag for the first CG indicating whether at least one of the plurality of the transform coefficients in the first CG is a non-zero transform coefficient; a second CG including transform coefficients is previously entropy decoded and is a neighbor of the first CG; and the method further includes: determining a location of the second CG; and when the second CG is determined to be located in the second sub-region, determining the first CG flag based on a default value for a second CG flag for the second CG.
3. The method of claim 1, wherein the current transform coefficient in the TB is one of a plurality of transform coefficients in a first coefficient group (CG), a first CG flag for the first CG indicating whether at least one of the plurality of transform coefficients in the first CG is a non-zero transform coefficient; a second CG includes a first transform coefficient and a second transform coefficient, the second CG being previously entropy decoded and a neighbor of the first CG; and the method further includes: determining a location of the second CG; and when a portion of the second CG including the second transform coefficient is located in the second sub-region and the first transform coefficient is a non-zero transform coefficient, determining the first CG flag based on a second CG flag for the second CG.
3. The method of claim 1, wherein the current transform coefficient in the TB is one of a plurality of transform coefficients in a first CG, a first CG flag for the first CG indicating whether at least one of the plurality of the transform coefficients in the first CG is a non-zero transform coefficient; a second CG includes a first transform coefficient and a second transform coefficient, the second CG being previously entropy decoded and a neighbor of the first CG; and the method further includes: determining a location of the second CG; and when a portion of the second CG including the second transform coefficient is located in the second sub-region and the first transform coefficient is a non-zero transform coefficient, determining the first CG flag based on a second CG flag for the second CG.
4. The method of claim 1, further comprising: based on the current transform coefficient being in the second sub-region, determining that the current transform coefficient is not signaled and is zero.
4. The method of claim 1, further comprising: determining whether the current transform coefficient is located in the second sub-region; when the current transform coefficient is determined to be located in the second sub-region, determining that the current transform coefficient is not signaled and is zero; and when the current transform coefficient is determined not to be located in the second sub-region, performing the determination of whether the one of the transform coefficients of the second sub-region is used to determine the current transform coefficient.
5. The method of claim 1, wherein the determining the current transform coefficient comprises: determining a syntax element of the current transform coefficient, the syntax element indicating one of: whether the current transform coefficient is a non-zero transform coefficient; a parity of the current transform coefficient; whether the current transform coefficient is larger than 2; and whether the current transform coefficient is larger than 4.
5. The method of claim 1, wherein the determining the current transform coefficient comprises: determining a syntax element of the current transform coefficient, the syntax element indicating one of: whether the current transform coefficient is a non-zero transform coefficient; a parity of the current transform coefficient; whether the current transform coefficient is larger than 2; and whether the current transform coefficient is larger than 4.
6. A method for video decoding in a decoder, comprising: decoding coded information of a transform block (TB) from a coded video bitstream; and in response to the coded information indicating that a secondary transform is to be performed on a first region of the TB, performing the secondary transform on the first region of the TB, the first region including a first sub-region having transform coefficients calculated by the secondary transform and a second sub-region, transform coefficients of the second sub-region being set to zero; and determining that transform coefficients in a second region in the TB are zero, the second region being outside the first region.
6. A method for video decoding in a decoder, comprising: decoding coded information of a transform block (TB) from a coded video bitstream; determining, based on the coded information, whether a secondary transform is performed on a first region of the TB, the first region including a first sub-region having transform coefficients calculated by the secondary transform and a second sub-region. transform coefficients of the second sub-region being set to zero; and in response to the secondary transform being determined to be performed on the first region that includes the second sub-region having the transform coefficients set to zero, determining that transform coefficients of a second region in the TB are zero, the second region being outside the first region.
7. The method of claim 6, wherein a size and a location of a coefficient unit that includes multiple transform coefficients in the TB are determined based on the first region, and transform coefficients outside the coefficient unit are zero.
7. The method of claim 6, wherein a size and a location of a coefficient unit in the TB are determined based on the first region, the coefficient unit including multiple transform coefficients in the TB, and remaining transform coefficients in the TB that are outside the coefficient unit are zero.
8. The method of claim 7, wherein the first region is a top-left 8×8 region in the TB, the coefficient unit is the first region, and the second region is adjacent to the top-left 8×8 region.
8. The method of claim 7, wherein the first region is a top-left 8×8 region in the TB, the coefficient unit is the first region, and the second region is adjacent to the top-left 8×8 region.
9. The method of claim 7, wherein the first sub-region is a top-left 4×4 region in the TB, the coefficient unit is the first sub-region in the first region, and transform coefficients in a combined region including the second region and the second sub-region are zero.
9. The method of claim 7, wherein the first sub-region is a top-left 4×4 region in the TB, the coefficient unit is the first sub-region in the first region, and the remaining transform coefficients in the TB are in a combined region including the second region and the second sub-region.
10. The method of claim 7, wherein the first region is a top-left 4×4 region in the TB, the coefficient unit is the first region, and the second region is adjacent to the top-left 4×4 region.
10. The method of claim 7, wherein the first region is a top-left 4×4 region in the TB, the coefficient unit is the first region, and the second region is adjacent to the top-left 4×4 region.
11. An apparatus for video decoding, comprising processing circuitry configured to: decode coded information of a transform block (TB) from a coded video bitstream, the coded information indicating a region of the TB on which a secondary transform is applied, the region including a first sub-region having transform coefficients calculated by the secondary transform and a second sub-region that is a zero-out region; in response to a determination that a neighboring transform coefficient is in the second sub-region and a current transform coefficient in the TB is not in the second sub-region, determine the current transform coefficient according to a default value for the neighboring transform coefficient; and reconstruct a sample in the TB based on the transform coefficient for the sample.
11. An apparatus for video decoding, comprising processing circuitry configured to: decode coded information of a transform block (TB) from a coded video bitstream, the coded information indicating a region of the TB on which a secondary transform is applied, the region including a first sub-region having transform coefficients calculated by the secondary transform and a second sub-region, the second sub-region being a zero-out region; determine, for a current transform coefficient in the TB, whether one of the transform coefficients of the second sub-region is to be used to determine the current transform coefficient, the one of the transform coefficients of the second sub-region being different from the current transform coefficient; when the one of the transform coefficients of the second sub-region is determined to be used to determine the current transform coefficient, determine the current transform coefficient according to a default value for the one of the transform coefficients of the second sub-region irrespective of an actual value of the one of the transform coefficients; and reconstruct a sample in the TB based on the current transform coefficient for the sample.
12. The apparatus of claim 11, wherein the current transform coefficient in the TB is one of a plurality of transform coefficients in a first coefficient group (CG), a first CG flag for the first CG indicating whether at least one of the plurality of transform coefficients in the first CG is a non-zero transform coefficient; a second CG including transform coefficients is previously entropy decoded and is a neighbor of the first CG; and the processing circuitry is further configured to: determine a location of the second CG; and when the second CG is determined to be located in the second sub-region, determine the first CG flag based on a default value for a second CG flag for the second CG.
12. The apparatus of claim 11, wherein the current transform coefficient in the TB is one of a plurality of transform coefficients in a first coefficient group (CG), a first CG flag for the first CG indicating whether at least one of the plurality of the transform coefficients in the first CG is a non-zero transform coefficient; a second CG including transform coefficients is previously entropy decoded and is a neighbor of the first CG; and the processing circuitry is further configured to: determine a location of the second CG; and when the second CG is determined to be located in the second sub-region, determine the first CG flag based on a default value for a second CG flag for the second CG.
13. The apparatus of claim 11, wherein the current transform coefficient in the TB is one of a plurality of transform coefficients in a first coefficient group (CG), a first CG flag for the first CG indicating whether at least one of the plurality of transform coefficients in the first CG is a non-zero transform coefficient; a second CG includes a first transform coefficient and a second transform coefficient, the second CG being previously entropy decoded and a neighbor of the first CG; and the processing circuitry is further configured to: determine a location of the second CG; and when a portion of the second CG including the second transform coefficient is located in the second sub-region and the first transform coefficient is a non-zero transform coefficient, determine the first CG flag based on a second CG flag for the second CG.
13. The apparatus of claim 11, wherein the current transform coefficient in the TB is one of a plurality of transform coefficients in a first CG, a first CG flag for the first CG indicating whether at least one of the plurality of the transform coefficients in the first CG is a non-zero transform coefficient; a second CG includes a first transform coefficient and a second transform coefficient, the second CG being previously entropy decoded and a neighbor of the first CG; and the processing circuitry is further configured to: determine a location of the second CG; and when a portion of the second CG including the second transform coefficient is located in the second sub-region and the first transform coefficient is a non-zero transform coefficient, determine the first CG flag based on a second CG flag for the second CG.
15. The apparatus of claim 11, wherein the processing circuitry is further configured to: determine a syntax element of the current transform coefficient, the syntax element indicating one of: whether the current transform coefficient is a non-zero transform coefficient; a parity of the current transform coefficient; whether the current transform coefficient is larger than 2; or whether the current transform coefficient is larger than 4.
15. The apparatus of claim 11, wherein the processing circuitry is further configured to: determine a syntax element of the current transform coefficient, the syntax element indicating one of: whether the current transform coefficient is a non-zero transform coefficient; a parity of the current transform coefficient; whether the current transform coefficient is larger than 2; and whether the current transform coefficient is larger than 4.
16. The apparatus of claim 11, wherein the processing circuitry is further configured to: determine that transform coefficients of a second region in the TB are zero, the second region being outside the region on which the secondary transform is applied.
16. The apparatus of claim 11, wherein the processing circuitry is further configured to: determine that transform coefficients of a second region in the TB are zero, the second region being outside the region on which the secondary transform is applied.
17. The apparatus of claim 16, wherein a size and a location of a coefficient unit that includes multiple transform coefficients in the TB are determined based on the region and transform coefficients outside the coefficient unit are zero.
17. The apparatus of claim 16, wherein a size and a location of a coefficient unit in the TB are determined based on the region, the coefficient unit including multiple transform coefficients in the TB, and remaining transform coefficients in the TB that are outside the coefficient unit are zero.
18. The apparatus of claim 17, wherein the region is a top-left 8×8 region in the TB, the coefficient unit is the region, and the second region is adjacent to the top-left 8×8 region.
18. The apparatus of claim 17, wherein the region is a top-left 8×8 region in the TB, the coefficient unit is the region, and the second region is adjacent to the top-left 8×8 region.
19. The apparatus of claim 17, wherein the first sub-region is a top-left 4×4 region in the TB, the coefficient unit is the first sub-region in the region, and transform coefficients in a combined region including the second region and the second sub-region are zero.
19. The apparatus of claim 17, wherein the first sub-region is a top-left 4×4 region in the TB, the coefficient unit is the first sub-region in the region, and the remaining transform coefficients in the TB are in a combined region including the second region and the second sub-region.
20. The apparatus of claim 17, wherein the region is a top-left 4×4 region in the TB, the coefficient unit is the region, and the second region is adjacent to the top-left 4×4 region.
20. The apparatus of claim 17, wherein the region is a top-left 4×4 region in the TB, the coefficient unit is the region, and the second region is adjacent to the top-left 4×4 region

It would have been obvious to a person having ordinary skill in the art, at the time the invention was made, to combine the teachings of current Application 17/447,157 although the conflicting claims are not identical, they are not patentably distinct from each other, because they are obvious variations of each other.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSION B. OWENS whose telephone number is (571)272-3934.  The examiner can normally be reached on Monday-Friday, alt Friday 7:30AM - 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION B OWENS/ Primary Examiner, Art Unit 2487